UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4154


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DONNELL ALEXANDER TAYLOR, a/k/a Juice,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:05-cr-00297-FDW-DCK-1; 3:09-cv-00089-FDW)


Submitted:   June 17, 2010                       Decided:   June 25, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donnell Alexander Taylor, Appellant Pro Se. C. Nicks Williams,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donnell Alexander Taylor seeks to appeal the district

court’s    order       denying    relief      on     his    28    U.S.C.A.      § 2255

(West Supp. 2010) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating        that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El    v.    Cockrell,       537   U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Taylor has not made the requisite showing.

Accordingly, we deny Taylor’s motion for appointment of counsel,

deny a certificate of appealability, and dismiss the appeal.                       We

dispense    with       oral   argument     because         the   facts    and   legal




                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3